Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 12, 2021

                                    No. 04-20-00532-CV

                        IN THE INTEREST OF W.J.M., A CHILD

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-15709
                        Honorable Karen H. Pozza, Judge Presiding


                                       ORDER

         Appellant’s motion for an extension of time to file his brief is GRANTED. Appellant’s
brief is due on or before April 13, 2021.




                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2021.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court